Citation Nr: 0837366	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-15 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to recognition as the veteran's 
spouse for the purpose of VA death benefits.

2.  Entitlement to recognition as the veteran's spouse for 
the purpose of VA death benefits.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from December 1941 to 
September 1942.  He died as a Prisoner of War in September 
1942.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The December 2004 
decision mistakenly framed the issue as service connection 
for the cause of the veteran's death.  In a February 2005 
Statement of the Case, however, the RO corrected the reason 
for its denial, stating that the appellant had not submitted 
new and material evidence to reopen her claim of entitlement 
to recognition as the veteran's spouse.  Irrespective of the 
RO's actions, the Board must decide whether the appellant has 
submitted new and material evidence to reopen the claim of 
entitlement to recognition as the veteran's spouse.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been was advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c). 


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to recognition as 
the veteran's spouse in December 1952.  The appellant 
received timely notice of the determination, but did not 
initiate an appeal.

2.  Evidence received since the December 1952 RO decision is 
not duplicative, cumulative, or redundant of evidence 
previously considered, and relates to the pertinent 
unestablished facts necessary to substantiate the claim of 
entitlement to recognition as the veteran's spouse.  The 
newly received evidence also raises a reasonable possibility 
of substantiating the claim. 

3.  The veteran and the appellant were not legally married at 
any point during the veteran's lifetime.


CONCLUSIONS OF LAW

1.  The December 1952 RO decision denying entitlement to 
recognition as the veteran's spouse is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302, 20.1103 (2007).

2.  New and material evidence having been received since the 
December 1952 RO decision, the claim for entitlement to 
recognition as the veteran's spouse is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The criteria for recognition of the appellant as the 
veteran's surviving spouse for VA purposes have not been met.  
38 U.S.C.A. §§ 101(3), 103, 5124 (West 2002); 38 C.F.R. §§ 
3.1(j), 3.5, 3.50, 3.55, 3.204, 3.205 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

The RO originally denied entitlement to recognition as the 
veteran's spouse in a December 1952 decision.  The appellant 
did not appeal the December 1952 decision; so it became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.  

The appellant continued to assert entitlement to recognition 
as the veteran's spouse from March 1971 to April 1975, but 
the RO continuously denied these assertions, without offering 
notice of any appellate rights.  In September 2004, the 
appellant filed a formal claim to reopen entitlement to 
recognition as the veteran's spouse.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible.").

Evidence considered at the time of the December 1952 decision 
included a baptism record, which noted the appellant and the 
veteran as legally married, and an Affidavit from two 
individuals, attesting that the appellant was the veteran's 
common law wife.  

Evidence submitted since the last final decision in December 
1952 includes Joint Affidavits and certifications from 
individuals attesting that they personally knew that the 
appellant and the veteran were married and a document from 
the Office of the Local Civil Registrar in the Republic of 
the Philippines, which notes that the records of the 
appellant's and the veteran's marriage had been destroyed.

The Board finds that the evidence received since the last RO 
decision is new, as it was not previously considered by the 
RO.  The evidence also is material, as it relates to an 
unestablished fact necessary to substantiate the claim of 
entitlement to recognition as the veteran's spouse.  
Specifically, the Joint Affidavits and certifications attest 
to the appellant's legal marriage to the veteran.  As noted, 
the credibility of the new evidence must be presumed.  See 
Justus, 3 Vet. App. at 513.  The Board thus finds that this 
information constitutes new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a), and the claim of entitlement 
to recognition as the veteran's spouse is reopened.  38 
U.S.C.A. § 5108.

The Board has considered the appellant's claim to reopen 
entitlement to recognition as the veteran's spouse, with 
respect to the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5100 et. seq. (West 2002), including the 
notice requirements of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Given the favorable outcome above, however, no prejudice to 
the appellant could result from this adjudication.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  




Entitlement to recognition as the veteran's spouse

The appellant has filed a claim for VA benefits as the 
surviving spouse of the veteran.  A surviving spouse may 
qualify for pension, compensation, or Dependency and 
Indemnity Compensation (DIC), if the marriage to the veteran 
occurred before or during his service, or after his service 
if certain requirements are met.  38 U.S.C.A. § 1541; 38 
C.F.R. § 3.54.  Under the regulations, a "surviving spouse" 
is defined, in part, as a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death.  38 C.F.R. § 3.50.

Marriage is defined as a marriage valid under the law of the 
place where the parties resided at the time of the marriage 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. § 3.1(j).  Marriage is 
established by one of several types of evidence including a 
copy of the public record of marriage, an official report 
from the service department as to a marriage which occurred 
while the veteran was in service, or an affidavit of the 
clergyman or magistrate who officiated.  38 C.F.R. § 
3.205(a).  In the absence of conflicting information, proof 
of marriage which meets the requirements of 38 C.F.R. § 
3.205(a), together with the claimant's certified statement 
concerning the date, place and circumstances of dissolution 
of any prior marriage may be accepted as establishing a valid 
marriage, provided that such facts, if they were to be 
corroborated by record evidence, would warrant acceptance of 
the marriage as valid.  38 C.F.R. § 3.205(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board initially notes that common law marriages are not 
recognized in the Philippines.  Additionally, the appropriate 
official in the Philippines has noted that any record of the 
veteran and appellant's marriage would have been destroyed or 
lost during the war.  Therefore, no official record of the 
marriage exists.  The service department noted in September 
1950 that the appellant was alleged to have been married to 
the appellant but that no evidence of marriage was on file at 
headquarters.  The veteran's death certificate also notes 
that the nearest of kin was someone other than the appellant. 

Much of the evidence submitted by the appellant contains 
inconsistencies.  A January 1942 baptism record notes that 
the appellant and the veteran had a son as part of a legal 
marriage.  The appellant submitted letters in November 1951, 
August 1952, and December 1952, however, stating that she was 
not legally married to the veteran, and that she lived with 
him as a common law wife.  The appellant also submitted an 
October 1952 Application for Compensation or Pension by Widow 
or Child, noting that the veteran died single and that she 
was not a legal widow.  

A September 1952 Affidavit signed by two individuals, who 
stated that they personally knew the veteran and the 
appellant, indicates that the appellant was the veteran's 
common law wife.  Joint Affidavits submitted in December 1971 
and November 2004, however, attest to the fact that the 
veteran and the appellant were legally married; one says in 
March 1935; the other says in March 1937.  The veteran's 
parents also signed a certification in July 1972 that the 
appellant and the veteran were married in March 1935.  

Upon review, the Board finds that the preponderance of the 
evidence is against a finding that the appellant is the 
veteran's surviving spouse.  Although the appellant contends 
that she was married to the veteran at the time of his death, 
as noted, the evidence of record is conflicting.  The Board 
finds it particularly persuasive that the claimant's own 
allegations have been totally inconsistent.  The Board takes 
particular note of the documents submitted to the VA in 1951 
and 1952, which show that she did not claim to have been 
legally married to the veteran.  The affidavits submitted on 
the appellant's behalf many years after the claimed marriage 
are of greatly diminished probative value in light of the 
clear statements to the contrary from the claimant in 1951 
and 1952.

The representative contends that the appellant's statements 
should be sufficient to deem the marriage to the veteran 
valid and that VA does not require a claimant to submit any 
document other than a written statement as proof of a valid 
marriage.  As discussed above, the appellant's statements 
cannot be accepted as true.  The inconsistencies in the 
appellant's statements render them of little probative value.  
When such inconsistencies are present, VA may require the 
submission of documentation in support of the claimant's 
statements.  Such is the state of this case.  See 38 U.S.C.A. 
§ 5124; 38 C.F.R. § 3.205.

The Board acknowledges VA OGC 58-91 (June 17, 1991), which 
states that where it is established that a claimant for 
gratuitous veterans benefits entered into a marriage with a 
veteran without knowledge of the existence of a legal 
impediment to that marriage, and thereafter cohabitated with 
the veteran for one year or more immediately preceding the 
veteran's death or for any period of time if a child was born 
of the purported marriage, such marriage will be deemed to be 
valid.  The requirement of a marriage ceremony in a 
jurisdiction, which does not recognize common-law-marriage 
constitutes a legal impediment for the purposes of 
38 U.S.C.A. § 103(a).  However, in this particular instance, 
the claimant is not alleging that she was unaware of the 
legal impediment to their marriage being deemed valid.  On 
the contrary, she continually noted in 1951 and 1952 that she 
was not legally married to the veteran, indicating that she 
understands that her "common law" marriage to the veteran 
was not a legal marriage.

Without any evidence that the veteran and the claimant were 
ever married, as defined by 38 C.F.R. § 3.1(j), the claimant 
is not entitled to status as the surviving spouse of the 
veteran; and the claim is denied.  In making this decision, 
the Board has considered the benefit of the doubt doctrine; 
however, as the evidence is not equally-balanced, in this 
regard, it does not apply.  Gilbert v. Derwinski, 1 Vet. App. 
at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to assist and notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

Here, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim of entitlement 
to recognition as the veteran's spouse and the respective 
responsibilities of each party for obtaining and submitting 
evidence by way of an October 2004 VA letter, prior to the 
December 2004 RO decision.  Specifically, the RO notified the 
appellant that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  The RO notified 
the appellant of her responsibility to respond in a timely 
manner to VA's requests for specific information and to 
provide a properly executed release so that VA could request 
the records for her.  The RO also requested the appellant to 
submit relevant evidence in her possession. 

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
October 2004 letter did not provide the appellant with notice 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection.  However, since no 
new disability rating or effective date for award of benefits 
will be assigned, any defect with respect to the content of 
the notice requirement was non-prejudicial.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, available, relevant 
evidence.  Thus, VA has satisfied all duties to notify and 
assist the appellant.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to recognition as the veteran's spouse 
for the purpose of VA death benefits.

Entitlement to recognition as the veteran's spouse for the 
purpose of VA death benefits is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


